Citation Nr: 9904535	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service-connected 
muscle tension headache disorder, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1976 to 
October 1979.

This appeal arises from an April 1995, Department of Veterans 
Affairs Regional Office, No. Little Rock, Arkansas (VARO) 
rating decision, which, in pertinent part, granted the 
appellant entitlement to service connection for muscle 
tension headaches, evaluated as 0 percent disabling. 


FINDINGS OF FACT

1.  The appellant served on active duty from October 1976 to 
October 1979.

2. The appellant manifests service-connected muscle tension 
headaches approximately once or twice per week; the headache 
pain is reduced with medication.

3.  The muscle tension headaches do not present an exceptional 
or unusual disability picture than renders inadequate the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more than a 10 
percent rating, for service-connected muscle tension headache 
disorder are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b), 
4.7, 4.20, 4.124a Diagnostic Code 8100 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim has been adequately developed for appellate 
review purposes by VARO, and that the Board may therefore 
proceed to disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1998) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Muscle tension headache is rated by analogy to migraine.  38 
C.F.R. § 4.20 (1998).  The schedular criteria for migraine 
call for a 0 percent disability rating for less frequent 
attacks than for a 10 percent rating; a 10 percent disability 
evaluation is warranted for characteristic prostrating 
attacks, averaging one in 2 months over the last several 
months; a 30 percent disability evaluation is warranted for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months; and a 50 percent 
evaluation is warranted for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (1998).

Service medical treatment records reveal that the appellant 
complained of headaches.  A February 1977 entry reported that 
the appellant complained of left and right temporal headaches 
that would "come and go." 

A VA hospitalization summary for a period of admission for 
detoxification from June 1994 to July 1994, was submitted.  A 
past medical history of headaches was indicated.

A VA neurological examination was conducted in October 1994.  
The appellant complained of headaches.  He reported they began 
in 1977 or 1978 and had continued ever since, occurring at 
least once a week.  He described them as frontal and temporal 
in nature and claimed that they occasionally went all the way 
around his head.  He denied any association of photophobia, 
nausea, or vomiting.  He claimed that he took Tylenol, which 
relieved the pain within in a few hours.  He indicated that he 
never woke up in the middle of the night with a headache, and 
had no history of syncope or seizures.  He did not associate 
any other symptoms with headaches.  He denied ever being 
"knocked" unconscious.  Physical examination revealed that 
his speech and gait were normal.  Cranial nerve testing 
revealed his pupils to be equal and reactive to light.  
Extraocular movements were full.  There was no nystagmus 
present.  His tongue was midline on extension, and a normal 
gag reflex was present.  Motor examination revealed good 
strength in both upper and both lower extremities.  No atrophy 
and no fasciculations were noted in his arms or legs.  His 
reflexes were all 1+, with no Babinski.  The impression was of 
muscle tension headaches with no clinical history to support a 
diagnosis of migraines.

VARO granted the appellant entitlement to service connection 
for muscle tension headaches, evaluated as 0 percent 
disabling, in an April 1995 rating decision.

At his September 1995 hearing on appeal, the appellant 
testified that he sometimes had headaches that lasted for 
days, associated with blurred vision, vertigo, and pain behind 
his left eye.  He reported that he had missed 2 days from work 
during the past year due to headaches.  He claimed that his 
headaches lasted 2 or 3 days, no more than 3 or 4 times a 
month, and that he also had shorter headaches.

A treatment report from St. Francis House Inc. indicated that 
the appellant was enrolled for treatment of psychiatric 
symptoms and substance abuse from August 1995 to September 
1995.

VA treatment records, dated from June 1995 to October 1995, 
were submitted.  A June 1995 entry reported that the appellant 
was referred from the mental health clinic for 
neuropsychiatric testing to rule out cognitive dysfunction.  
He indicated a history of numerous treatments for substance 
abuse, and reported that he was being followed in the mental 
health center for depression and anxiety.  September 1995 
entries indicated a history of migraine and tension headaches, 
and a recent history of nasal trauma.  An October 1995 entry 
reported that the appellant indicated that he wanted to see a 
neurologist about his headaches, and about his knees "going 
out" on him.  He claimed that he was mugged in April 1995 and 
knocked unconscious.  Examination of his knees was essentially 
negative, and a diagnosis of bilateral patellofemoral syndrome 
was reported in November 1995.  No findings referable to his 
headaches were indicated.

Additional VA treatment records reported that the appellant 
complained of a history of headaches for 5 months, possibly 
secondary to sinus problems, in May 1996.  The examiner 
assessed headaches of unknown etiology.  The appellant made 
various physical complaints in August 1996.  He also reported 
that he had a headache, but a sinus CT was negative.

A VA examination was conducted in February 1997.  The 
appellant reported that he had headaches which occurred at a 
frequency of about once a week, and were of 48 to 72 hours 
duration.  He indicated that the pain was diffuse in location 
and described a tension and pressure-like sensation in his 
head.  He noted that his headaches seemed to be precipitated 
by stress and by sleeping poorly.  He did not describe 
throbbing pain.  He claimed that, occasionally, he had mild 
nausea and vomited.  He did not describe photophobia or 
phonophobia, or any clear-cut focal symptoms.  He claimed that 
when he had a headache, he became irritated and angered 
easily.  He indicated that he was last treated in December 
1996, and was prescribed Amitriptyline, which he did not take 
on a regular basis, but sporadically used as an analgesic.  He 
reported that the medication caused sedation and that he had 
recently lost his second job as a result of taking it.  He 
claimed that he missed 4 days of work in December 1996, as a 
result of headaches, and that this was a typical month.  The 
examiner's impression was of episodic muscle tension type 
headaches which, by history, had been present since 1977, with 
normal neurological examination.  The examiner noted that, 
when asked how these had changed since he was previously 
rated, the appellant replied that "with age they seem to get 
a little worse."

An April 1997 VA treatment entry reported that the appellant 
complained of a headache that had begun during the night, with 
blurred vision and dizziness.  He was referred to the headache 
clinic.  The examiner's impression was headache, and he 
recommended that the appellant continue his medication and 
consult the headache clinic again. 

Employee records, reported to be from Interstate Sign, were 
submitted, which revealed that the appellant failed to call in 
and report for 3 absences, 1 in August 1996, 1 in October 
1996, and 1 in January 1997.  The appellant indicated that he 
did not telephone because he had been debilitated by headaches 
on these days, and had had trouble with his truck.

Numerous statements from acquaintances of the appellant, dated 
in February 1997, were submitted, which indicated that the 
appellant frequently complained of headaches.  One 
acquaintance reported that the appellant complained as often 
as 3 to 4 times per week.

An August 1997 statement from the appellant's employer at the 
Little Rock National Cemetery Service was submitted, which 
indicated that the appellant's employment was terminated due 
to unsatisfactory attendance.  

At his May 1997 hearing on appeal, the appellant testified 
that he had had headaches at least once a week, sometimes 
twice, for several years at least.  He claimed that his 
headaches were associated with weather changes, emotional 
stress, bright lights, watching television, driving or riding 
in a vehicle, and "just doing anything."  The headaches 
sometimes lasted for hours and sometimes "all day or 
longer".  He reported that he had dizziness, and confusion 
with his headaches.  He took medication which reduced the 
pain, but didn't completely get rid of it.  The medication 
made it difficult for him to function, particularly to get up 
and function in the morning.

After careful scrutiny of all of the evidence of record, the 
Board finds that an increased rating for the appellant's 
service-connected muscle tension headache disorder is 
warranted.  The evidence shows that current manifestations of 
the appellant's muscle tension headache disorder consist of 
headaches that occur approximately once or twice per week.  
These headaches are sometimes associated with various symptoms 
including dizziness, blurred vision or confusion and are 
mostly relieved or ameliorated with medication.  In the 
Board's opinion, these findings establish disability that more 
nearly approximates the level of severity which calls for a 10 
percent disability rating for migraine.  38 C.F.R. §§ 4.7, 
4.124a Diagnostic Code 8100 (1998).

The Board bases this conclusion on the appellant's complete 
medical history, with particular emphasis upon his hearing 
testimony and upon lay and medical evidence pertinent to the 
nature and severity of the headache disorder during the appeal 
period of this original claim.  See Fenderson v. West, No. 96-
947 (U.S. Vet.App. Jan.20, 1999).  In his testimony in 
September 1995, the appellant indicated that he had missed 2 
days of work prior to September 1995, that he had headaches at 
least once a week, and that medication relieved most of the 
pain.  In his May 1997 testimony, he reported headaches at a 
frequency of once or twice a week and again indicated that the 
medication relieved most of the pain, but also caused various 
side effects.  Employment records indicate that he missed 3 
days of work from 1996 to January 1997.  Records of medical 
evaluation provide corroboration for this testimony, also 
reflecting headaches that, in general, occurred once a week 
and were at least somewhat relieved by medication.  The 
evidence shows that the headaches were sometimes associated 
with other symptoms, including mild nausea, dizziness and 
confusion.  

As the evidence does not indicate prostrating attacks, or the 
equivalence of prostrating attacks, occurring on an average 
once a month over the last several months, a 30 percent 
disability rating pursuant to 38 C.F.R. § 4.124a Diagnostic 
Code 8100 (1998) is not warranted.  In so concluding, the 
Board has considered all evidence during the current appeal 
period, and finds nothing to suggest that a higher rating was 
warranted at any time during this period.  As the appellant 
himself testified in 1997, the disability picture has been 
essentially the same for several years at least.  The benefit 
of the doubt rule has been considered in the decision that no 
more than 10 percent for service-connected muscle tension 
headache disorder is in order.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1998).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The 
headaches disorder has not caused frequent periods of 
hospitalization.  The appellant has claimed that the 
headaches were the principal reason for his work absences, 
but the employment records show factors in addition to any 
headaches he might have been experiencing.  The Board has 
considered the complaints referable to medication side-
effects, but there is nothing in the medical record 
reflecting that any medication for treatment of the headaches 
caused marked interference with employment.  The Board 
discerns no other factors as to render impractical the 
application of the regular schedular standards. Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).


ORDER

An increased rating for the appellant's service-connected 
muscle tension headache disorder is granted, subject to 
controlling regulations regarding the payment of monetary 
benefits.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

